Citation Nr: 0206128	
Decision Date: 06/11/02    Archive Date: 06/20/02

DOCKET NO.  00-00 096A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

The propriety of the initial evaluation assigned for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The veteran served on active duty from September 1961 to July 
1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating decision that granted 
service connection and assigned a noncompensable evaluation 
for bilateral hearing loss, effective February 26 1998 (the 
date of the veteran's claim).  The veteran filed a notice of 
disagreement in December 1999 and in January 2000,the RO sent 
the veteran a statement of the case.  The veteran perfected 
the appeal by filing a substantive appeal in January 2000.  

In January 2001, the Board remanded the claim to the RO for 
further development and adjudication.  Following completion 
of the requested actions, the RO continued the denial of the 
claim, and returned it to the Board 

As noted in the prior remand, the Board has characterized the 
issue as one involving the propriety of the initial 
evaluation assigned following the grant of service 
connection, consistent with the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claim on appeal has been accomplished.  

2.  Since the February 1998 effective date of the grant of 
service connection, the veteran has had bilateral hearing 
loss manifested by, at worst, level II hearing acuity in the 
right ear and level IV hearing acuity in the left ear.




CONCLUSION OF LAW

The initial noncompensable evaluation assigned for bilateral 
hearing loss was proper, and the criteria for a compensable 
evaluation from the date of the grant of service connection 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.85-4.87 
(1997 and 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (as amended); 66 Fed. Reg. 45,620 (Aug. 
29, 2001 (to be codified as amended at 38 C.F.R. § 3.102).  
They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (as amended); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  In addition, they define the obligation of VA 
with respect to its duty to assist the claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the VCAA, and the Board finds 
that the requirements of the new law have essentially been 
satisfied.  As evidenced by the January 2000 statement of the 
case and November 2001 supplemental statement of the case, 
the RO has provided to the veteran and his representative the 
pertinent laws and regulations governing the veteran's claim 
and the reasons for the denial of his claim; therefore, they 
have been provided notice of the information and evidence 
necessary to substantiate the claims, and have been afforded 
ample opportunity to submit such information and evidence.  
Moreover, the veteran was given notice of the VCAA in an 
April 2001 letter.  The RO has made reasonable and 
appropriate efforts to assist the veteran in obtaining the 
evidence necessary to substantiate this claim and it appears 
that all existing, pertinent evidence identified by the 
veteran as relative to this claim has been obtained and 
associated with the claims files.  In fact, the veteran 
indicated in a December 2001 statement that he had given VA 
all the information that he had.  In addition, the veteran 
has undergone VA examinations in connection with this claim.  
There is no indication that there is additional, existing 
evidence outstanding that is necessary for a fair 
adjudication of the issues on appeal.  Therefore, under these 
circumstances, the Board finds that the claim is ready to be 
considered on the merits.

I.  Background

On February 26, 1998, the veteran filed a claim for service 
connection for hearing loss.

The report of a June 1998 audiogram reflects an assessment of 
normal hearing at 215 to 1500 Hertz (Hz) in both ears, with a 
mild to severe sensorineural hearing loss at 2000 to 8000 Hz 
in the right ear and a profound sensorineural hearing loss at 
2000 to 8000 Hz in the left ear.

On the authorized audiological evaluation in June 1998, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
35
70
85
LEFT
10
10
40
80
95

Speech audiometry revealed speech recognition ability of 84 
percent in both the right ear and left ear.

In June 1998, the veteran presented to a VA outpatient clinic 
for routine follow-up and complained that his hearing had 
gotten worse over the previous year.  Findings in the right 
ear revealed gross erythema of the tympanic membrane.  The 
left ear was normal.  The veteran was assessed as having 
otitis media, right ear, and hearing loss.  

Results of a private audiogram performed in September 1998 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
30
80
75
LEFT
5
10
30
90
80

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 76 percent in the left ear.

In conjunction with a VA examination of the ears in January 
1999, audiometry revealed a moderate to severe sloping 
sensorineural hearing loss in both ears with a characteristic 
carotic notch at approximately 4000 Hz.  Specific 
audiological findings were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
35
65
80
LEFT
5
5
35
80
95

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 92 percent in the left ear.  
The diagnosis was noise-induced sensorineural hearing loss.  
A  

In a February 1999 rating decision, the RO granted service 
connection for bilateral hearing loss and assigned a 
noncompensable evaluation, effective February 26, 1998.  The 
RO also granted service connection for tinnitus and assigned 
a 10 percent evaluation, effective February 26, 1998.

In his notice of disagreement dated in December 1999, the 
veteran said that he should be receiving at least a 30 
percent evaluation for his hearing problems.  He said that 
even with his hearing aids it was difficult to understand 
people if they weren't facing him when talking, and 
background noise contributed to his hearing difficulty.  He 
also said that his left ear was getting worse and that "a 
'combined rating schedule' can't describe the lost (sic) of 
hearing one experiences."

The veteran was seen as a walk-in at a VA audiology clinic in 
May 2000 for a problem with his hearing aids.

During a visit to a VA audiology clinic in November 2000, the 
veteran reported that his hearing was worse and he had 
increased difficulty understanding speech in background noise 
since his last test in June 1998.  He said that his right 
hearing aid was working well, but his left hearing aid was 
dead.  Testing showed normal hearing through 1000 Hz sloping 
to severe high frequency sensorineural hearing loss in the 
right ear and profound high frequency sensorineural hearing 
loss in the left ear.  Word recognition was fair in both 
ears.  There was no significant change in the veteran's 
hearing when compared to the results in 1998.

In an April 2001 statement, the veteran said that it was not 
just the big things that he missed out on like hearing 
someone talk to him from another room or hearing his 
grandchildren ask him questions, but also the little things 
that most people took for granted.  Examples he gave included 
not being able to listen to the birds sing outside or hear 
the wind blowing through the trees.


On VA audiological evaluation in August 2001, specific 
findings were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
45
55
90
LEFT
20
10
45
75
95

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 88 percent in the left ear.  
The assessment was a moderate sensorineural hearing loss for 
the right ear and a moderately severe sensorineural loss for 
the left ear.  

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Evaluations of hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000 and 4000 cycles per second (Hertz).  To 
evaluate the degree of disability from defective hearing, the 
rating schedule establishes eleven auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  This criteria is the same 
under the pre- and post-June 10, 1999, versions of the rating 
schedule.  See 38 C.F.R. §§ 4.85-4.87 (1995 and 2001).

However, the June 1999 amendment adds the provisions of 38 
C.F.R. § 4.86 for evaluating exceptional patterns of hearing 
impairment:

(a) When the pure tone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.

(b) When the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.

38 C.F.R. § 4.86 (2001).

The veteran is appealing the noncompensable rating he has 
been assigned for his hearing loss since the effective date 
of service connection on February 26, 1998.  After carefully 
considering the applicable criteria in light of the pertinent 
audiological evaluation results, the Board finds that the 
evidence fails to demonstrate the presence of compensable 
bilateral hearing loss at any point since the effective date 
for the grant of service connection.  

On audiological evaluation in June 1998, the four-frequency 
averages for the right ear and left ear were 50 dB and 56 dB, 
respectively.  Speech audiometry revealed speech recognition 
ability of 84 percent in the right ear, and 84 percent in the 
left ear.  Application of these scores to table VI results in 
designation of II for the right ear and II for the left ear.  
When these designations of impaired efficiency are applied to 
table VII, the percentage evaluation for hearing impairment 
is noncompensable.  

The four-frequency averages for the right ear and left ear 
from private audiometric testing in September 1998 were 47 dB 
and 52 dB, respectively.  Speech audiometry revealed speech 
recognition ability of 88 percent in the right ear and 76 
percent in the left ear.  Application of these scores to 
table VI results in designation of II for the right ear and 
IV for the left ear.  When these designations of impaired 
efficiency are applied to table VII, the percentage 
evaluation for hearing impairment is again noncompensable. 

The more recent audiology examinations also reflect 
noncompensable schedular ratings.  At the January 1999 
examination, the four-frequency averages for the right ear 
and left ear were 47 dB and 53 dB, respectively.  Speech 
audiometry revealed speech recognition ability of 84 percent 
in the right ear, and 92 percent in the left ear.  
Application of these scores to table VI results in 
designation of II for the right ear and I for the left ear.  
When these designations of impaired efficiency are applied to 
table VII, the percentage evaluation for hearing impairment 
is noncompensable.

VA audiological evaluation in August 2001 revealed that the 
four-frequency averages for the right ear and left ear were 
50 dB and 56 dB, respectively.  Speech audiometry revealed 
speech recognition ability of 96 percent in the right ear, 
and 88 percent in the left ear.  Application of these scores 
to table VI results in designation of I for the right ear and 
II for the left ear.  When these designations of impaired 
efficiency are applied to table VII, the percentage 
evaluation for hearing impairment is again noncompensable.

The Board has also considered the applicability of sections 
4.86(a) and (b) with respect to the veteran's claim.  
However, the evidence does not reflect that puretone 
thresholds at 1000, 2000, 3000, and 4000 Hz frequencies were 
or are at 55 dB in either ear.  Thus, rating the veteran's 
hearing loss under Table VIa is not warranted.  Furthermore, 
the testing did not disclose simultaneous puretone threshold 
of 30 dB or less at 1000 Hz and a puretone threshold of 70 dB 
or more at 2000 Hz in an ear.  

The Board in no way discounts the difficulties that the 
veteran experiences as a result of his hearing loss.  
However, it must be emphasized that the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Hence, the Board has no discretion in this matter and must 
predicate its determination on the basis of the results of 
the audiology studies of record.  See Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  In other words, notwithstanding the 
veteran's assertion that "a 'combined rating table' cannot 
describe the lost (sic) of hearing one experiences", the 
Board is bound by law to apply VA's rating schedule based on 
the veteran's audiometry results.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  

In view of the foregoing, it would appear that consideration 
of any factors other that pertinent audiological results is 
inappropriate, and the veteran's suggestions that he is 
entitled to an extra-schedular evaluation for his bilateral 
hearing loss without merit.  However, even if consideration 
of other factors was appropriate, the Board finds that the 
record does not establish that the veteran's left ear hearing 
loss presents such exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2001).  Hence, there 
is no basis to refer or remand the case for compliance with 
the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. 
Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  

Because the record simply does not establish the veteran's 
entitlement to a compensable evaluation for bilateral hearing 
loss at any point since the February 26, 1998 effective date 
for grant of service connection, there is no basis for staged 
rating of the claim on appeal, pursuant to Fenderson, and the 
claim for a higher evaluation must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991). 



ORDER

An initial compensable evaluation for bilateral hearing loss 
is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

